Citation Nr: 1705629	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  12-27 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an increased initial rating for degenerative joint disease of the lumbar spine (lumbar spine disability), rated as 10 percent disabling prior to September 20, 2013, 40 percent prior to October 26, 2015, and as 20 percent disabling from that date.

2. Entitlement to an increased initial rating for right foot gout, rated as noncompensable prior to September 20, 2013, and as 20 percent disabling from that date.

3. Entitlement to an increased initial rating for degenerative joint disease of the right ankle (right ankle disability), rated as noncompensable prior to September 20, 2013,
20 percent prior to October 26, 2015, and as 10 percent disabling from that date.

4. Entitlement to an increased initial rating for degenerative joint disease of the left ankle (left ankle disability), rated as noncompensable prior to September 20, 2013,
20 percent prior to October 26, 2015, and as 10 percent disabling from that date.
5. Entitlement to an increased initial rating for hypertension, rated as noncompensable prior to December 1, 2010, and as 10 percent disabling from that date.

6. Entitlement to service connection for plantar warts.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to November 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In a December 2010 rating decision, the RO increased the rating for hypertension to 10 percent.  In a March 2015 rating decision, the RO increased the ratings for right foot gout to 20 percent and for the lumbar spine disability to 40 percent.  In an April 2016 rating decision, the RO granted 20 percent ratings for the right and left ankle disabilities effective September 20, 2013, and 10 percent ratings effective October 26, 2015, and decreased the rating for the lumbar spine disability to 20 percent effective October 26, 2015.  As the increases granted do not represent total grants of the benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In August 2016 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

The issues of entitlement to an initial rating for the lumbar spine disability in excess of 10 percent prior to September 20, 2013 and in excess of 40 percent thereafter, and entitlement to initial ratings for the right and left ankle in excess of 0 percent prior to September 20, 2013 and in excess of 20 percent thereafter are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In February 2016, the Veteran submitted correspondence indicating that he wished to withdraw from appellate review his claims of entitlement to increased initial ratings for right foot gout and hypertension and his claim of entitlement to service connection for plantar warts.  During his August 2016 Board hearing, the Veteran confirmed that he wished to withdraw those claims.  

2. Since September 20, 2013, the Veteran's lumbar spine disability has been more nearly approximated by forward flexion to 30 degrees.

3. Since September 20, 2013, the Veteran's right ankle disability has been more nearly approximated by marked residual impairment.

4. Since September 20, 2013, the Veteran's left ankle disability has been more nearly approximated by marked residual impairment.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to an increased initial rating for right foot gout, rated as noncompensable prior to September 20, 2013, and as 20 percent disabling from that date, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the claim of entitlement to an increased initial rating for hypertension, rated as noncompensable prior to December 1, 2010, and as 10 percent disabling from that date, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3. The criteria for withdrawal of the claim of entitlement to service connection for plantar warts have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4. Since September 20, 2013, the criteria for a rating of 40 percent for the lumbar spine disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R.             § 4.71a, Diagnostic Code 5242 (2016).

5. Since September 20, 2013, the criteria for a rating of 20 percent for the right ankle disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R.             § 4.71a, Diagnostic Code 5271 (2016).

6. Since September 20, 2013, the criteria for a rating of 20 percent for the left ankle disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Claims

In February 2016, the Veteran submitted correspondence indicating that he wished to limit his appeal to the claims of entitlement to increased initial ratings for the lumbar spine and ankle disabilities.  During his August 2016 Board hearing, he confirmed that he wished to withdraw his appeal as to the claims of entitlement to increased initial ratings for right foot gout and hypertension and as to his claim of entitlement to service connection for plantar warts. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issues withdrawn by the Veteran, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues and they are dismissed.

II. Increased Initial Ratings

In this case, the Veteran seeks increased initial ratings for his lumbar spine and ankle disabilities.  He asserts that his disabilities have worsened since the last VA examination in October 2015, and requests a new VA examination.  Given the Veteran's credible testimony, the Board will remand the claims for a new examination.  However, because the evidence of record supports at least a 40 percent rating for the lumbar spine disability since September 20, 2013 and 20 percent ratings for the right and left ankle disabilities since September 20, 2013, the Board finds that it is beneficial to grant those ratings in this decision, and remand the issues of higher ratings for additional examinations.  See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A.        § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for that disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation,   or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).
A. Lumbar Spine Disability

By way of history, service connection for the lumbar spine disability was granted in an April 2011 rating decision, with a 10 percent rating assigned effective December 1, 2010.  The Veteran appealed the initial rating.  A March 2015 rating decision increased the rating to 40 percent effective September 20, 2013, and an April 2016 rating decision decreased the rating to 20 percent effective October 26, 2015.

The Veteran's lumbar spine disability is rated under Diagnostic Codes 5237 (December 1, 2010 to September 20, 2013), and under Diagnostic Code 5242 (September 20, 2013 to present).  Both diagnostic codes utilize the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.       Id.

The General Rating Formula provides further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. 

Alternatively, intervertebral disc syndrome (IVDS) can be rated under Diagnostic Code 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Under this Formula, IVDS with incapacitating episodes having a total duration of at least 1 week but less than          2 weeks during the past 12 months warrants a 10 percent rating.  A 20 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.     A 60 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R.       § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by   a physician and treatment by a physician.  Id.
 
During the September 2013 VA examination, the Veteran reported flare-ups of back pain which prevent him from climbing ladders at work.  Range of motion testing revealed flexion to 60 degrees; extension to 20 degrees; bilateral side bend to 15 degrees; and bilateral rotation to 30 degrees or greater.  There were no additional limitations following repetitive motion, but the examiner noted functional loss in the forms of less movement than normal and pain on movement.  Additionally, the examiner opined that there was an approximate loss of 30 degrees of flexion during use or flare-ups.  Following that examination, the Veteran's rating was increased to 40 percent disabling.  

During the October 2015 VA examination, the Veteran reported constant stiffness and pain after sitting for 20 minutes, requiring daily naproxen and heating pad use.  He also reported that he cannot lie in bed for over seven hours, mow his lawn, carry or lift over 30 to 40 pounds, bend completely at the waist, or work or lift overhead.  He also reported flare ups occurring three times a year where he is bed ridden for two days.  Range of motion testing revealed flexion to 35 degrees; extension to 15 degrees; bilateral side bend to 15 degrees; right lateral rotation to 15 degrees and left lateral rotation to 25 degrees.  The examiner noted pain on examination in forward flexion, extension, right lateral flexion and left lateral flexion, and he opined that the pain causes functional loss.  The examiner also opined that the range of motion contributed to functional loss because the Veteran cannot fully bend forward, look upward, or rotate and laterally bend.  There were no additional limitations following repetitive motion.  Following that examination, the Veteran's rating was decreased to 20 percent disabling.  

During his Board hearing, the Veteran testified that he experiences difficulty bending, sitting at sporting events, has lost work time due to his back condition, and requires the use of an accommodated desk at his workplace.  

Given the Veteran's credible reports of functional loss, the reduced range of motion observed during the October 2015 VA examination, and that examiner's identification of functional loss during testing, and the September 2013 VA examiner's opinion that the functional loss causes an additional reduction of 30 degrees of flexion during flare-ups, the Board finds that the Veteran's lumbar spine disability most closely approximates the criteria for a 40 percent rating since September 20, 2013.  The reduction in forward flexion from 60 degrees in September 2013 to 35 degrees in October 2015 strongly weighs against a conclusion that the severity of the Veteran's disability had decreased.  Therefore, the Board finds that an initial 40 percent rating for the lumbar spine disability is warranted since September 20, 2013.  The issue of entitlement to an initial rating of 10 percent prior to September 20, 2013, and in excess of 40 percent thereafter is being remanded.  

B. Right and Left Ankle Disabilities

By way of history, service connection for the left and right ankle disabilities was granted in an April 2011 rating decision, with noncompensable ratings assigned effective December 1, 2010.  An April 2016 rating decision granted 20 percent ratings effective September 20, 2013 and 10 percent ratings effective October 26, 2015.

The Veteran's ankle disabilities are rated under Diagnostic Code 5271.  Diagnostic Code 5271 indicates that 10 and 20 percent ratings are appropriate when there is moderate or marked limitation of motion of the ankle, respectively.  38 C.F.R. § 4.71a.

Normal range of motion of the ankle includes dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II (2016).

During the September 2013 VA examination, the Veteran had bilateral ankle dorsiflexion to 0 degrees, with plantar flexion to 40 degrees in the left ankle and 35 degrees in the left ankle, with no further loss after repetitive motion and no pain on motion.  The examiner noted functional loss in the form of less movement than normal.  The Veteran reported ankle stiffness and pain.  20 percent ratings were granted following that examination.

During the October 2015 VA examination, the Veteran had right ankle dorsiflexion to 5 degrees and plantar flexion to 35 degrees and left ankle dorsiflexion to 10 degrees and plantar flexion to 35 degrees.  The examiner noted that the Veteran would have difficulty going up steep slopes due to a lack of dorsiflexion.  There was no further loss after repetitive motion and no pain on motion.  The examiner noted functional impact in that the Veteran cannot repetitively jump, participate in sports, run, stand in one location for more than 20 minutes or walk for over 20 minutes without resting.  The Veteran's ratings were changed to 10 percent following that examination.

The Veteran testified that he experiences stiffness, reduced range of motion, and difficulty standing due to his ankle conditions.

The Board finds that the Veteran's right and left ankle disabilities most closely approximate the criteria for marked ankle disabilities, warranting the maximum schedular ratings of 20 percent under Diagnostic Code 5271.  In reaching this conclusion, the Board has considered the limitation of motion observed during the October 2015 VA examination, and the Veteran's credible reports of functional loss.  Therefore, the Board finds that initial 20 percent ratings for the right and left ankle disabilities are warranted since September 20, 2013.  The issues of entitlement to initial compensable ratings prior to September 20, 2013 and in excess of 20 percent thereafter are being remanded.  


ORDER

The appeal as to the issue of entitlement to an increased initial rating for right foot gout, rated as noncompensable prior to September 20, 2013, and as 20 percent disabling from that date is dismissed.

The appeal as to the issue of entitlement to an increased initial rating for hypertension, rated as noncompensable prior to December 1, 2010, and as 10 percent disabling from that date is dismissed.

The appeal as to the issue of entitlement to service connection for plantar warts is dismissed.

Since October 26, 2015, a rating of 40 percent for the lumbar spine disability is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 

Since October 26, 2015, a rating of 20 percent for the right ankle disability is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 

Since October 26, 2015, a rating of 20 percent for the left ankle disability is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 


REMAND

As previously noted, the Veteran has reported that his lumbar spine and right and left ankle conditions have worsened since the October 2015 VA examination.  The Board will thus remand these claims to provide the Veteran with a new VA examination.  As the Veteran has informed the Board that he will be out of the country for approximately four months beginning on January 15, 2017, the Board will request that the AOJ schedule the examinations for after his return.

Additionally, updated treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).
 
Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify any medical providers, VA or private, who have recently treated him for his back and/or ankles.  If VA treatment is identified, obtain any such records.  If private providers are identified, request that the Veteran complete a release form for those providers and request such records.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.
2. After associating all available records requested above with the claims file, schedule the Veteran for a VA lumbar spine examination to determine the current severity of his degenerative joint disease of the lumbar spine.  Please schedule this examination for after May 15, 2017.

The claims file should be made available for review, and the examination report should reflect that such review occurred.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  

The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (since July 2010) of the lumbar spine in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

The examiner should describe all symptomatology, including neurological residuals, associated with the Veteran's degenerative joint disease of the lumbar spine. 

Finally, the examiner should provide opinion as to the extent that the Veteran's service-connected lumbar spine disability has impaired his ability to meet the demands of a job, either sedentary or physical, at any time during the course of the appeal.  The examiner's opinion should include an evaluation of the limitations and restrictions imposed by his service-connected lumbar spine disability on such routine work activities as interacting with coworkers; sitting, standing, and walking; plus lifting, carrying, pushing, and pulling.

3. Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected right and left ankle disabilities.  Please schedule this examination for after May 15, 2017. 

The claims file should be made available for review, and the examination report should reflect that such review occurred.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  

The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (since July 2010) of the right and left ankles in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

Finally, the examiner should provide opinion as to the extent that the Veteran's service-connected right and left ankle disabilities have impaired his ability to meet the demands of a job, either sedentary or physical, at any time during the course of the appeal.  The examiner's opinion should include an evaluation of the limitations and restrictions imposed by his service-connected right and left ankle disabilities on such routine work activities as interacting with coworkers; sitting, standing, and walking; plus lifting, carrying, pushing, and pulling.

4. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


